        Case 4:17-cv-00835-KGB Document 78 Filed 11/20/20 Page 1 of 11



                           IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

ALLIED WORLD INSURANCE
COMPANY, a New Hampshire
Corporation                                                                         PLAINTIFF

v.                               Case No. 4:17-cv-835-KGB

CMM MECHANICAL, LLC, an Arkansas
Limited Liability Company; CARY PARKS,
an individual; SUSAN PARKS, an individual;
MICHAEL S. BROOKS, an individual; THE
ESTATE OF ROBERT A. HALL, a probate
estate in Pulaski County, Arkansas,
BRANDON J. LAR, an individual, and
FIRST SECURITY BANK                                                              DEFENDANTS

                                   OPINION AND ORDER

       Before the Court is defendants Brandon J. Lar and First Security Bank’s (“Moving

Defendants”) motion for summary judgment (Dkt. No. 40). Plaintiff Allied World Insurance

Company (“Allied World”) responded in opposition (Dkt. No. 46), and Moving Defendants replied

(Dkt. No. 55). Separate defendant Michael S. Brooks also responded in opposition (Dkt. No. 49).

For the following reasons, the Court denies Moving Defendants’ motion for summary judgment

(Dkt. No. 40).

       I.        Background

       Unless otherwise noted, the following facts are taken from Moving Defendants’ statement

of undisputed material facts, Allied World’s statement of undisputed material facts, and Allied

World’s response to Moving Defendants’ statement of undisputed material facts (Dkt. Nos. 42, 47,

48). On December 15, 2017, Allied World filed a complaint against Mr. Brooks and other

defendants (Dkt. No. 42, ¶ 1). In the complaint, Allied World alleges that Mr. Brooks is liable to

Allied World based on an indemnity agreement that Allied World alleges Mr. Brooks signed on
          Case 4:17-cv-00835-KGB Document 78 Filed 11/20/20 Page 2 of 11




December 14, 2015 (the “Indemnity Agreement”) (Id., ¶ 2). Mr. Brooks’ signature was notarized

by Mr. Lar, an Arkansas notary, who was employed by First Security Bank on December 14, 2015

(Id., ¶ 3).

        On January 5, 2018, Mr. Brooks filed an answer to Allied World’s complaint and asserted

that he did not sign the Indemnity Agreement (Id., ¶ 4). Based on Mr. Brooks’ assertion, Allied

World filed an amended complaint bringing alternative claims against Mr. Lar for negligent

notarization and against First Security Bank for vicarious liability because Mr. Lar notarized the

document within the scope of his employment at First Security Bank (Id., ¶¶ 5–6).

        During a deposition, Mr. Brooks testified that he knew the signature on the Indemnity

Agreement was not his because the letters “h” through “l” in “Michael” were not how he signs his

name (Id., ¶ 20). Mr. Brooks also testified that the same signature might or might not be his but

that he “just couldn’t tell” (Id., ¶ 21). After the deposition, Mr. Brooks submitted a signed affidavit

swearing that he did not sign the Indemnity Agreement (Dkt. No. 43-1). In this affidavit, he claims

that he had not seen the Indemnity Agreement before the default and therefore was unsure if he

had unknowingly signed the document (Id., ¶ 3). He claims, however, that upon finally seeing the

document he can confirm that he did not sign it (Id.).

        James Keating, Allied World’s Vice President of Surety Claims, testified during his

deposition that Allied World had no evidence to support their claim that Mr. Brooks did not sign

the agreement other than Mr. Brooks’ own statements (Dkt. No. 40-1, at 5). Mr. Keating stated,

“[y]ou know, I guess the only evidence would be Mr. Brooks saying he didn’t do it.” (Id., at 6).

He testified that he did not believe Mr. Brooks’ assertions were valid (Id.).

        Mr. Lar testified that he knows the signature in question was properly notarized; he knows

Mr. Brooks appeared in person, presented a photo identification and signed the document in the



                                                  2
         Case 4:17-cv-00835-KGB Document 78 Filed 11/20/20 Page 3 of 11




presence of Mr. Lar based upon the notary seal and practice of Mr. Lar (Id., ¶ 17). Mr. Lar claims

that, while working at First Security Bank, he kept a notary log in which he recorded the

information of everyone who signed documents that he notarized (Dkt. No. 48-1, at 2). However,

Mr. Lar has been unable to produce this log (Id.). Moving Defendants claim that Allied World has

no evidence that it intends to introduce to refute this evidence (Dkt. No. 42, ¶ 17). Allied World

denies this assertion (Dkt. No. 47, ¶ 17).

       Allied World admits that it would not have sued either of the Moving Defendants if Mr.

Brooks had not stated in his filings that he did not sign the Indemnity Agreement and that there is

no other reason it sued Moving Defendants other than Mr. Brooks’ denial of his signature on the

Indemnity Agreement (Dkt. No. 47, ¶¶ 8-9). Allied World also admits that, when it sued Moving

Defendants, it believed that Mr. Brooks did indeed sign the Indemnity Agreement (Id., ¶ 10).

However, Allied World claims that, pursuant to Federal Rule of Civil Procedure 8(a)(3), it is

permitted to plead and pursue alternative claims against defendants in case the jury believes Mr.

Brooks’ testimony that he did not sign the Indemnity Agreement and determines that Mr. Lar

notarized improperly Mr. Brooks’ alleged signature without witnessing it or without confirming

Mr. Brooks’ identity (Id., ¶¶ 8-10).

       Moving Defendants allege that Allied World has no evidence that Mr. Lar failed to witness

Mr. Brooks actually sign the Indemnity Agreement on December 14, 2015, or that Mr. Lar failed

to receive and review proof of identification of Mr. Brooks at the time the Indemnity Agreement

was signed and notarized (Dkt. No. 42, ¶¶ 12-13). Moving Defendants also claim that Allied

World has no evidence that Mr. Lar failed to exercise ordinary care under the circumstances in

notarizing the signature of Mr. Brooks on the Indemnity Agreement (Id., ¶ 14). Allied World

denies this assertion because Mr. Brooks swears that he did not sign the Indemnity Agreement



                                                3
         Case 4:17-cv-00835-KGB Document 78 Filed 11/20/20 Page 4 of 11




(Dkt. No. 47, ¶¶ 12-14). Mr. Brooks also disputes Moving Defendants’ assertion, and Mr. Brooks

claims that his affidavit provides opposing evidence that needs to be evaluated for credibility by a

trier of fact (Dkt. No. 50, ¶¶ 11-23).

       II.     Standard Of Review

       Summary judgment is proper if the evidence, when viewed in the light most favorable to

the nonmoving party, shows that there is no genuine issue of material fact in dispute and that the

defendant is entitled to entry of judgment as a matter of law. Fed. R. Civ. P. 56; Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). An issue of fact is genuine when “a reasonable jury could

return a verdict for the nonmoving party” on the question. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). “The mere existence of a factual dispute is insufficient alone to bar summary

judgment; rather, the dispute must be outcome determinative under prevailing law.” Holloway v.

Pigman, 884 F.2d 365, 366 (8th Cir. 1989). However, parties opposing a summary judgment

motion may not rest merely upon the allegations in their pleadings. Buford v. Tremayne, 747 F.2d

445, 447 (8th Cir. 1984). “The non-moving party cannot simply rest on mere denials or allegations

in the pleadings; rather, the non-movant ‘must set forth specific facts showing that there is a

genuine issue for trial.’” Webb v. Lawrence County, 144 F.3d 1131, 1134 (8th Cir. 1998) (quoting

Celotex Corp. 477 U.S. at 323 (1986)). “The evidence of the non-movant is to be believed, and

all justifiable inferences are to be drawn in his favor.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986). “Credibility determinations, the weighing of the evidence, and the drawing of

legitimate inferences from the facts are jury functions, not those of a judge.” Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 150 (2000) (quoting Anderson, 477 U.S. at 255).




                                                 4
         Case 4:17-cv-00835-KGB Document 78 Filed 11/20/20 Page 5 of 11




       III.    Analysis

       Moving Defendants contend that they are entitled to summary judgment because Allied

World has no evidence to present at trial supporting its claim of negligence against Mr. Lar or First

Security Bank (Dkt. No. 41, at 5). They claim that Allied World has argued alternative claims but

essentially must elect between these mutually exclusive, alterative claims at this stage of the

litigation. Moving Defendants claim Allied World has only produced evidence to show that Mr.

Brooks signed the agreement and that, therefore, Moving Defendants should be granted summary

judgment on Allied World’s claims against them. Allied World asserts that Mr. Brooks’ sworn

testimony that he did not execute the Indemnity Agreement upon which Mr. Lar notarized his

alleged signature creates a genuine issue of material fact as to whether Mr. Lar breached his

statutory obligation to witness the signing of the Indemnity Agreement and to obtain proof of Mr.

Brooks’ identity as the signer of the Indemnity Agreement (Dkt. No. 46, at 1–2). The question

before the Court then is whether Allied World can continue to proceed in this litigation asserting

alternative claims and whether Allied World can rely on Mr. Brooks’ testimony that he did not

sign the Indemnity Agreement to create a genuine issue of material fact regarding whether Mr. Lar

was negligent in order to survive the summary judgment stage of this litigation.

                       A.      Negligence Legal Standard

       Allied World alleges negligence against Mr. Lar and vicarious liability against First

Security Bank (Dkt. No. 27). Arkansas law dictates that “[i]n order to prove negligence, there

must be a failure to exercise proper care in the performance of a legal duty which the defendant

owed the plaintiff under the circumstances surrounding them.” Shannon v. Wilson, 947 S.W.2d

349, 356 (1997). In Arkansas, the violation of a statute may be considered evidence of negligence.

Jackson v. Cadillac Cowboy, Inc., 986 S.W.2d 410, 415 (Ark. 1999). The burden in a negligence



                                                 5
            Case 4:17-cv-00835-KGB Document 78 Filed 11/20/20 Page 6 of 11




case is always on the party asserting the claim. Yanmar Co., Ltd. v. Slater, 386 S.W.3d 439 (Ark.

2012) (citing Morehart v. Dillard Dep’t Stores, 908 S.W.2d 331 (Ark. 1995)).

        Mr. Lar was a notary public at the time of the alleged signing and Arkansas Code Annotated

§ 21-14-111 provides that:

        (a)     It is unlawful for any notary public to witness any signature on any
                instrument unless the notary public either:

                (1)    Witnesses the signing of the instrument and personally knows the
                       signer or is presented proof of the identity of the signer; or

                (2)    Recognizes the signature of the signer by virtue of familiarity with
                       the signature.

Here, Allied World has the burden of proving that Mr. Lar breached his duty pursuant to Arkansas

Code Annotated § 21-14-111(a). Evidence that a defendant breached a statutory obligation “is

evidence of negligence to be submitted to a jury” under Arkansas law. Shannon, 947 S.W.2d at

358.1

                       B.      Mr. Brooks’ Testimony

        Allied World asserts that Mr. Brooks’ sworn testimony is evidence that Mr. Lar breached

his statutory obligation and constitutes sufficient evidence of Mr. Lar’s alleged negligence to

defeat summary judgment relative to Allied World’s negligence claims against Moving

Defendants (Dkt. No. 46, at 2). Moving Defendants argue that Allied World’s use of Mr. Brooks’

affidavit creates a sham issue of fact because it contradicts Allied World’s earlier testimony on the




        1
          Moving Defendants cite duty, vicarious liability, and potential limits on recovery and
proceed to assert that “[t]here are significant legal questions regarding these two claims [asserted
against Mr. Lar and First Security Bank] that will not be addressed in” its motion (Dkt. No. 41, at
4). Because Moving Defendants put forth no arguments on these legal questions, the Court will
not address or resolve these legal questions at this stage of the litigation.

                                                 6
         Case 4:17-cv-00835-KGB Document 78 Filed 11/20/20 Page 7 of 11




matter (Dkt. No. 55, at 5). They claim that the affidavit cannot be used to get past the summary

judgment stage (Id.). This Court disagrees.

       The remedy of summary judgment “is a procedure of great value in eliminating the sham

and frivolous case.” Camfield Tires, Inc. v. Michelin Tire Corp., 719 F.2d 1361, 1365 (8th Cir.

1983). Summary judgment may be granted where there is a sudden and unexplained revision of

testimony that creates an issue of fact where none existed before. Wilson v. Westinghouse Elec.

Corp., 838 F.2d 286, 289 (8th Cir. 1988). The Eighth Circuit has explained that, “[t]he district

courts should examine such issues with extreme care, and only in circumstances such as this where

the conflicts between the deposition and affidavit raise only sham issues should summary judgment

be granted.” Camfield Tires, Inc., 719 F.2d at 1366.

       Here, Moving Defendants contend that the deposition of Mr. Keating and the affidavit of

Mr. Brooks contradict each other in such a way to create a sham issue of fact. In his deposition,

Mr. Keating stated, “[y]ou know, I guess the only evidence would be Mr. Brooks saying he didn’t

do it,” and Mr. Keating testified during his deposition that he does not believe that the evidence is

valid (Dkt. No. 40-1, at 5). However, Allied World also relies on Mr. Brooks’ statement that he

did not sign the Indemnity Agreement in asserting Allied World’s alternative claim that Mr. Lar

was negligent.

       This is an atypical example of an allegation of an affidavit being used to create a sham

issue of fact. Most instances that prompt the Court to explore the sham affidavit doctrine involve

a party producing their own affidavit which contradicts their own prior statements. Here, Moving

Defendants allege that Allied World is using the affidavit of another to contradict its prior

statements.




                                                 7
         Case 4:17-cv-00835-KGB Document 78 Filed 11/20/20 Page 8 of 11




       Moving Defendants rely on Prosser v. Ross, 70 F.3d 1005, 1008 (8th Cir. 1995), to support

this theory. In Prosser, an inmate initially stated that a guard ran away immediately when the

inmate was attacked. Id. At the summary judgment stage, the inmate cited the testimony of

another inmate saying the guard waited 30 seconds before running away. Id. The court held that

the principle of a sham affidavit could be transferred when a party uses the testimony of another

to contradict the party’s own prior statements. Id. This Court finds several differences between

the facts of Prosser and this case which lead the Court to conclude that this case merits a different

outcome at this stage of the litigation.

       In Prosser, the contradictory statements stemmed from an event of which the plaintiff had

firsthand knowledge, namely an event in which he himself was attacked. Id. In this case, no one

from Allied World was present for the alleged signing of the Indemnity Agreement. The Court

acknowledges that Mr. Keating stated that the only evidence Allied World has to support a claim

that Mr. Brooks did not sign the Indemnity Agreement is Mr. Brooks’ affidavit, and Allied World

alleges nothing more at this point in the proceedings. To refute Mr. Brooks’ affidavit, Allied

World must rely on the presence of a notary seal and the statements of Mr. Lar that he witnessed

Mr. Brooks sign the document. Allied World can hold opinions about which theory it gives more

credence without having to eliminate an alternative claim against a party, especially under these

circumstances where Allied World is confronted with contradicting testimony from witnesses it

does not control regarding an event it did not witness. Ultimately, the trier of fact should resolve

the conflict between Mr. Brooks and Mr. Lar’s testimony.

       Further, in Prosser, the court stated that the testimony used to contradict the plaintiff’s

earlier assertions had several inaccuracies and contradictions and that this strengthened the

decision to throw out the contradictory testimony as creating a sham issue of fact. Id. On the



                                                 8
          Case 4:17-cv-00835-KGB Document 78 Filed 11/20/20 Page 9 of 11




record before the Court, Mr. Brooks’ testimony does not suffice to invoke the sham affidavit

doctrine. Mr. Brooks may have said that he could not tell if the signature was his at the deposition,

but he also denied it being his during the same deposition and used the affidavit to clarify that he

had not yet seen the document he was accused of signing. Courts have repeatedly allowed

affidavits where “the affiant needs to explain portions of [his] deposition testimony that were

unclear.” City of St. Joseph, Mo. v. Sw. Bell Tel., 439 F.3d 468, 476 (8th Cir. 2006). Mr. Brooks’

use of the affidavit to clarify his deposition testimony, which occurred after Mr. Keating’s

deposition, further supports this Court’s determination that the circumstances of this case do not

create a sham issue of fact that the Court should be deciding as a matter of law at this stage of the

litigation.

        As stated earlier, courts must examine issues such as this with “extreme care,” and only

upon the creation of a “sham issue” is summary judgment appropriate. Baker v. Silver Oak Senior

Living Mgmt. Co., 581 F.3d 684, 690 (8th Cir. 2009) (quoting Camfield Tires, Inc., 719 F.2d at

1366). There does not appear to be any sham issue introduced by the alleged conflict between

Allied World’s testimony and its reliance on Mr. Brooks’ assertion that he did not sign the

Indemnity Agreement. The core issue of Allied World’s claims against Moving Defendants is

whether Mr. Brooks actually signed the Indemnity Agreement. Mr. Brooks claims that he did not,

and Mr. Brooks’ assertion, if accepted as true by the trier of fact, establishes evidence sufficient to

submit to the jury whether Mr. Lar notarized improperly a document. Furthermore, Mr. Lar has

testified that he cannot produce his notary log from the day that Mr. Brooks allegedly signed the

Indemnity Agreement (Dkt. No. 46, at 4).

        The weight and credibility of this conflicting record evidence are not for the Court to decide

at this stage. “Ambiguities and conflicts are generally matters for the jury to sort out,” and the



                                                  9
         Case 4:17-cv-00835-KGB Document 78 Filed 11/20/20 Page 10 of 11




issues in this case are ripe for the trier of fact to determine credibility. Wilson, 838 F.2d at 289.

Summary judgment is permitted only when there is no genuine issue of material fact. Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986). Whether Mr. Brooks signed the Indemnity Agreement,

and thus whether Mr. Lar notarized properly the Indemnity Agreement, are significant and genuine

issues of material fact that defeat Moving Defendants’ motion for summary judgment.

        With respect to Moving Defendants’ argument that Federal Rule of Civil Procedure 8

permits pleading in the alternative but requires the pleading party to pick between mutually

exclusive claims at this stage of the litigation, the Court rejects Moving Defendants’ argument.

Federal Rule of Civil Procedure 8(d)(2) provides that “[a] party may set out [two] or more

statements of a claim . . . alternatively . . . either in a single count . . . or in separate ones. If a party

makes alternative statements, the pleading is sufficient if any one of them is sufficient.” Id.

Further, under Rule 8(d)(2), “a plaintiff may plead inconsistent theories of liability, and may even

argue alternative claims to a jury.” McNamara v. Picken, 950 F. Supp. 2d 125, 128 (D.D.C.

2013); see also Scott v. District of Columbia, 101 F.3d 748, 753 (D.C. Cir. 1996) (providing that,

under Fed. R. Civ. P. 8(d)(2), a plaintiff “could properly plead alternative theories of liability,

regardless of whether such theories were consistent with one another” and “could properly argue

alternative claims to the jury”). “Until an action has actually reached the point of entering a

judgment, Rule 8 allows a plaintiff to explore alternative, mutually exclusive theories.” West Side

Transp. v. Cummins Inc., No. 19-CV-133-LRR 2020 WL 6072621, at *8 (N.D. Iowa Apr. 27,

2020) (quoting Laurence v. Atzenhoffer Chevrolet, 281 F. Supp. 2d 898, 900 (S.D. Tex. 2003)).




                                                     10
       Case 4:17-cv-00835-KGB Document 78 Filed 11/20/20 Page 11 of 11




       IV.    Conclusion

       For these reasons, the Court denies Mr. Lar and First Security Bank’s motion for summary

judgment (Dkt. No. 40).

       It is so ordered this 20th day of November, 2020.

                                                   _______________________________
                                                   Kristine G. Baker
                                                   United States District Judge




                                              11
